Case: 16-50303      Document: 00513908007         Page: 1    Date Filed: 03/13/2017




            IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-50303                                    FILED
                                  Summary Calendar                            March 13, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ISABEL MUNOZ, also known as Chavel, also known as Chavel Munoz, also
known as Isabel Munoz, Jr., also known as Chubby Munoz, also known as
Isabel Chavel,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:13-CR-316-2


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Isabel Munoz appeals his guilty plea conviction and 150-month sentence
of imprisonment for conspiring to possess with intent to distribute 500 grams
or more of methamphetamine. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846.
Reviewing for plain error, we affirm. See Puckett v. United States, 556 U.S.
129, 135 (2009).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50303      Document: 00513908007    Page: 2   Date Filed: 03/13/2017


                                  No. 16-50303

         We reject the contention that Munoz’s plea agreement and guilty plea
were not made knowingly and voluntarily and are therefore invalid. Even
viewed most favorably to Munoz, the record does not show a conspicuous or
readily apparent district court error in accepting his guilty plea but instead
shows that this claim is at least subject to reasonable dispute. See Puckett, 556
U.S. at 135; United States v. Ellis, 564 F.3d 370, 377-78 (5th Cir. 2009); United
States v. Dupre, 117 F.3d 810, 817 (5th Cir. 1997). Therefore, there can be no
plain error. See Puckett, 556 U.S. at 135; Ellis, 564 F.3d at 377-78. Moreover,
even if there was an error beyond reasonable dispute, Munoz does not “show a
reasonable probability that, but for the error, he would not have entered the
[guilty] plea.” United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).
Thus, he has not shown that his substantial rights were affected, and he
consequently fails to satisfy the plain error standard of review. See Puckett,
556 U.S. at 135; United States v. Johnson, 1 F.3d 296, 298 (5th Cir. 1993) (en
banc).
         We pretermit the question whether the appeal waiver in the plea
agreement is valid. See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir.
2008); see also United States v. Jacobs, 635 F.3d 778, 781 (5th Cir. 2011). Even
if the waiver were to fall, Munoz has abandoned any claim of district court
error in the calculation and selection of his sentence by failing to brief it. See
Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
         AFFIRMED.




                                        2